The defendant was indicted for manslaughter and on trial was found guilty of involuntary homicide, with recommendation for leniency. Whereupon he was sentenced to imprisonment in the Louisiana state penitentiary *Page 91 
at hard labor for a term of not less than two nor more than four years. He appealed to this court.
The record discloses no bill of exception and no assignment of errors. After conviction, defendant moved for a new trial on the ground that the verdict was contrary to the law and the evidence. Such motions present nothing for review. Citation of authority is unnecessary to support the proposition that in criminal cases, where the record discloses no bills of exception or assignment of errors and where there is found only a motion for new trial on the ground that the verdict is contrary to the law and the evidence, the case presents nothing for review and the verdict of the jury and sentence imposed by the court must be affirmed.
Judgment affirmed.